Citation Nr: 1735390	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-30 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 60 percent for congestive cardiomyopathy prior to April 14, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to July 1981. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which continued a 60 percent rating for congestive cardiomyopathy.

This Board remanded the appeal for further development in February 2014 and November 2016.

In a March 2017 rating decision, the RO awarded a 100 percent disability rating for congestive cardiomyopathy, effective April 14, 2015.  As the disability is rated less than total for part of the appeal period, this issue remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Prior to April 14, 2015, the Veteran's congestive cardiomyopathy was manifested by a workload of greater than 3 METs and left ventricular dysfunction with an ejection fraction between 30 and 50 percent, and without chronic congestive heart failure.


CONCLUSION OF LAW

Prior to April 14, 2015, the criteria for a rating in excess of 60 percent for congestive cardiomyopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 7709-7005 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2016).  While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claim for an increased rating was received in May 2009.  Thus, the Board will generally review evidence from that date and during the one year "look back period" preceding the submission of the claim.  See 38 U.S.C.A. § 5110(b) (West 2015).  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, "staged evaluations" may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Veteran's congestive cardiomyopathy is currently rated at 60 percent for the entire appeal period prior April 14, 2015, pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7099-7005 (2016).  

Diagnostic Code 7005 stipulates a 60 percent rating is provided when symptoms manifest by more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is provided when symptoms are manifested by chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent  38 C.F.R. § 4.104, DC 7005 (2016).

In his April 2017 statement in support of claim, the Veteran asserted that he should have been awarded the maximum benefits due to the length of time he has suffered.  The Veteran has submitted a number of personal statements and buddy statements from family members in support of his claim for a higher rating.  

The Veteran was afforded VA examinations in February 2009, April 2010, July 2012 (with an addendum completed in August 2012), April 2014, and December 2016.

At the February 2009 VA examination, the Veteran self-reported a history of chronic congestive heart failure, but the examiner stated that the Veteran is not a very good historian and does not know very much of his cardiac history.  The Veteran refused to have a stress test because he stated the last stress test he had completed was in the 1990's and he had a bad experience with it.  The examiner estimated the Veteran's METs score was a 6-7 based on his almost normal ejection fraction, only mild enlargement, and his diagnosis of chronic obstructive pulmonary disease (COPD) which interfered with his exercise capacity.  The estimated left ventricular ejection fraction (LVEF) was 45-50 percent.

At the April 2010 VA examination, no chronic heart failure was found.  A diagnostic stress test was contraindicated secondary to the Veteran's low ejection fraction.  The examiner estimated METs of 5-7.  The examiner explained that the Veteran has problems with dizziness and shortness of breath with activity.  He is able to walk around the block and has multiple other medical problems that might cause the dizziness shortness of breath and lack of being able to perform activities.  LVEF was 45-50 percent.

At the July 2012 VA examination, no chronic heart failure was found.  The examiner estimated METs were greater than 3-5 at which the Veteran reports fatigue and dizziness.  The examiner opined that the METs level limitation was not due solely to the heart condition, but also COPD and arthralgia from a lumbosacral condition.  LVEF was 45-50 percent.

At the April 2014 VA examination, no chronic heart failure was found.  The examiner reported METs score of 5 based on the current exercise stress test.  The estimated METs were greater than 3-5 with dyspnea, fatigue and dizziness based on an interview with the Veteran.  The examiner opined that the METs level limitation was not due solely to the heart condition, but also COPD and arthralgia from a lumbosacral condition.  The examiner noted that LVEF was recorded at 30 percent based on a May 2013 echocardiogram.  The current LVEF was 45-50 percent.   

The Veteran has obtained ongoing treatment from a number of VA facilities, including the VA Outpatient Clinic in Rochester, NY, the VA Medical Center in Canandaigua, NY, and the VA Healthcare System Upstate New York, Buffalo, NY.  He also received treatment from the University of Rochester Medical Center, where he received a single lead Medtronic internal cardia defibrillator (ICD) implantation in November 2014, in part for his history of ejection fraction between 30 and 35 percent.  An ECG performed at this facility in May 2014 showed LVEF of 36 percent.  

A review of the medical evidence from the University of Rochester Medical Center does not show an increase in the severity of the Veteran's congestive cardiomyopathy.  An April 14, 2015, treatment record from the VA Outpatient Clinic Rochester NY showed an assessment of nonischemic cardiomyopathy with chronic congestive heart failure from a cardiologist.

Based on the evidence presented and a review of the Veteran's history, an increase rating of 100 percent is not warranted prior to April 14, 2015.  In order to warrant a 100 percent disability rating, the Veteran's disability would need to be demonstrated by chronic congestive heart failure, a workload of 3 METs or less that result in dyspnea, fatigue, angina, dizziness or syncope, or a LVEF of less than 30 percent.  

Notably, the Veteran was not diagnosed with chronic congestive heart failure until the April 14, 2015 VA outpatient assessment, the earliest date at which a 100 percent criterion was met.  During the appeal period prior to April 14, 2015, the competent evidence reflects that METs workload were greater than 3 percent, by estimation and by diagnostic stress tests.  In addition, the LVEFs recorded were all 30 percent or greater.  LVEF less than 30 percent was not shown until September 2016; the Veteran is already in receipt of a total rating for that period covered by this finding.  

The Board acknowledges the increasing severity of the Veteran's heart disability, including the defibrillator implantation in November 2014.  However, the Veteran's severity did not increase to a level that warrants a 100 percent disability until April 14, 2015, the earliest date the evidence supports one of the three applicable criteria was met.

The Board acknowledges the Veteran's contentions, and buddy statements submitted on his behalf, that his heart disability warrants an increased evaluation.  The lay descriptions of the Veteran's symptoms are competent and credible.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran, and those contained within buddy statements, cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.104 with respect to determining the severity of his service-connected congestive cardiomyopathy.  Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009). 

As the evidence does not reflect a history of chronic congestive heart failure or; workload of less than 3 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction less than 30 percent - the preponderance of the evidence is against a rating of 60 percent or higher at any time prior to April 14, 2015.  

There are no additional expressly or reasonably raised issues presented. 

ORDER

A rating in excess of 60 percent for congestive cardiomyopathy prior to April 14, 2015, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


